Citation Nr: 0710106	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of right knee injury, status-post 
arthroplasty, with reconstruction of anterior cruciate 
ligament.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee instability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend 

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to August 
1960.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2006, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, for additional development.  After the 
additional development, a January 2007 rating decision 
granted service connection for degenerative changes of the 
left knee.  The issues of entitlement to an initial 
evaluation in excess of 20 percent for residuals of right 
knee injury, status-post arthroplasty, with reconstruction of 
anterior cruciate ligament, and entitlement to an initial 
evaluation in excess of 10 percent for right knee instability 
are now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's residuals of right knee injury result in 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  

2.  The competent medical evidence, overall, does not show 
that the veteran's right knee instability results in moderate 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of right knee injury, status-post 
arthroplasty, with reconstruction of anterior cruciate 
ligament, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5260, 5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that either of his 
service-connected disabilities warrant an increased initial 
evaluation on any basis other than pain.  

The veteran's service-connected residuals of right knee 
injury are evaluated by analogy as dislocated semilunar 
cartilage.  38 C.F.R. § 4.20 (2006).  The Rating Schedule 
provides that dislocated semilunar cartilage, with frequent 
episodes of "locking", pain and effusion into the joint 
warrants a 20 percent evaluation.  This is the highest 
evaluation provided for this disability.  Diagnostic Code 
5258.

A June 2000 private outpatient report and VA examination 
reports dated in January 2003 and December 2006 show right 
knee degenerative joint disease, confirmed by X-ray.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 15 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 20 degrees warrants a 30 percent 
evaluation.  Diagnostic Code 5261.  Separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same knee joint.  See VAOPGCPREC 9-
2004.  Normal range of motion for the knee is from zero 
degrees extension to 140 degrees flexion.  Plate II, 38 
C.F.R. § 4.71a.

The March 2000 private outpatient report provides that the 
veteran's range of motion was from 10 degrees extension to 90 
degrees flexion.  On VA examination of January 2003, the 
veteran's right knee range of motion was from zero degrees 
extension to 110 degrees of flexion.  On VA examination in 
December 2006, the veteran's right knee range of motion was 
from 15 degrees extension to 110 degrees flexion, with pain 
throughout.  These reports are evidence against an evaluation 
in excess of 20 percent for residuals of right knee injury 
based on limitation of motion.  Diagnostic Codes 5260 and 
5261.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board acknowledges that the veteran reported right knee 
pain during VA examinations and before the undersigned 
Veterans Law Judge during a June 2006 hearing.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's residual of right knee injury are contemplated 
in the current 20 percent rating assigned to the condition.  
While the December 2006 VA examination report provides that 
the veteran complained of pain throughout the range of 
motion, it also provides that the veteran had no periods of 
flare-up.  Overall, the competent medical evidence makes no 
indication that this service-connected disability causes 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.  Simply stated, the veteran's pain does not 
limit the knee to a point where a higher evaluation would be 
warranted. 

The December 2006 VA examination also provides that the 
veteran had a well-healed lateral surgical scar that was non-
adherent, non-tender, without evidence of breakdown, and did 
not limit function.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2005); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.  In this case, the competent medical evidence 
shows that the veteran's well-healed lateral surgical scar 
does not result in any additional functional impairment and 
thus it does not warrant additional compensation. 38 C.F.R. § 
4.118 (2006).

Turning to the veteran's service-connected right knee 
instability, the Rating Schedule provides that moderate 
recurrent subluxation or instability of the knee is rated 20 
percent.  Diagnostic Code 5257.

The March 2000 private outpatient report provides that right 
knee Lachmann's test, anterior and posterior Drawer tests, 
and McMurray's test were negative.  The MCL and LCL were both 
stable at zero and 30 degrees.  The January 2003 VA 
examination report provides that the veteran's right knee had 
slight laxity.  The December 2006 VA examination report 
provides that the veteran used a right knee brace.  On 
physical examination, however, the right knee had no 
instability to varus or valgus stress, and Lachmann's test 
was negative.  

These reports are evidence against an evaluation in excess of 
10 percent under Diagnostic Code 5257 and outweigh all 
evidence in this case that would support a higher evaluation, 
including the veteran's testimony.

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Thus, in the present case additional compensation 
under DeLuca v. Brown, 8 Vet. App. 202 (1995), is not 
warranted for right knee instability.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2002, March 
2006, and October 206; a rating decision dated in February 
2003; a statement of the case dated in September 2003; and 
supplemental statements of the case (SSOCs) dated in May 2004 
and January 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The March 2006 letter, October 2006 letter, and January 2007 
SSOC provided the veteran the proper notice.  Simply stated, 
based on the notice already provided to the veteran cited 
above, a further amended notice to the veteran would not 
provide a basis to grant these claims.  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal and remanded this case for additional development.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

An initial evaluation in excess of 20 percent for residuals 
of right knee injury, status-post arthroplasty, with 
reconstruction of anterior cruciate ligament, is denied.  

An initial evaluation in excess of 10 percent for right knee 
instability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


